                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


PAUL GUEBARA,

              Plaintiff,

              v.                                     CASE NO. 19-3025-SAC

KEVEN BASCUE, et al.,

              Defendants.



                                            ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. On July 31, 2019, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 7) (“MOSC”), directing the officials

operating the Finney County Jail to prepare a Martinez Report within sixty days. The Court

extended the deadline to October 30, 2019. (Docs. 10, 15.) This matter is before the Court on

the Motion for Release or Order for Medical Records and Extension of Time to Complete

Martinez Report (Doc. 16) filed by the Sheriff of Finney County, Kansas. The Sheriff seeks an

order from the Court requiring Plaintiff to sign a full and proper medical release to allow the

Sheriff and counsel to obtain Plaintiff’s medical reports and records from Plaintiff’s healthcare

providers for use in preparing the Martinez Report. The Court entered an Order to Show Cause

(Doc. 18) granting Plaintiff an opportunity to: 1) sign a full and proper medical release as

requested pursuant to the motion and memorandum at Docs. 16 and 17; 2) show good cause why

he should not be required to sign the medical release as requested; or 3) voluntarily dismiss his




                                               1
medical claims. The Court also stayed the deadline for filing the Martinez Report pending

further order of the Court.

       Plaintiff filed a Response (Doc. 19) and a Memorandum in Support (Doc. 20), objecting

to the full disclosure of his medical records and arguing that he did not waive his physician

patient privilege by filing this action. Plaintiff states that he has signed a partial release, arguing

that he believes his claims can be proven without a full medical history. Plaintiff also states that

he is willing to release all records from Dr. Kessler. (Doc. 20, at 1.) Plaintiff believes that a

release of all the requested records would only “cloud the real issue in the lawsuit.” Id. Plaintiff

also raises a concern about another lawsuit regarding his medical bills and the fear that counsel

will share information received in this case. Plaintiff asks that if the Court orders a full release,

that the Court also order defendants to provide Plaintiff with a copy of all information they

receive and that no information be shared with the attorneys in the other lawsuit.

       Plaintiff raises medical claims in his Complaint, claiming a delay in receiving the proper

treatment for his stomach bacteria, and that he was denied treatment for Hepatitis C while

detained at the Finney County Jail. Plaintiff filed an Amended Complaint (Doc. 11) in which he

continues to claim a denial of proper medical care. Plaintiff seeks $500,000 for the denial of

medical treatment, pain and suffering, and the continued deterioration of his health. Plaintiff

also seeks $800,000 in punitive damages.        Plaintiff has filed a motion for leave to amend his

complaint (Doc. 21), to “include mental and emotional pain.” Plaintiff attaches a signed and

notarized medical authorization form in case the Court orders full disclosure. Plaintiff indicates

he does not want to delay the case further, but he still seeks a ruling regarding disclosure for

purposes of appeal. (Docs. 21–1, 21–2.)




                                                  2
       The Court finds that full disclosure is warranted and directs counsel for the FCJ to use the

signed medical authorization at Doc. 21–1. See Fischer v. Dunning, 574 F. App’x 828 (10th Cir.

2014) (where a plaintiff puts his physical health at issue, he must make a good faith effort to

authorize the release of relevant medical records and without access to medical records the

defendants were not able to meaningfully defend themselves against plaintiff’s claims); see also

Watson v. Olathe Medical Ctr., No. 01-2382-CM, 2002 WL 73395, at *1 (D. Kan. Jan. 8, 2002)

(“As a preliminary matter, a plaintiff waives the physician-patient privilege by bringing an action

in which his or her medical condition is an element of the claim.”) (citation omitted); Bryant v.

Hilst, 136 F.R.D. 487, 491 (D. Kan. 1991); Tatum v. Clarke, No. 11-CV-1131, 2013 WL

654367, at *2 (E.D. Wisc. Feb. 20, 2013) (directing plaintiff that if he refuses to sign a waiver

permitting defendants to access relevant medical records, he will not be entitled to obtain any

damages for injuries that he maintains he suffered).

       The Court further directs the Clerk of Court to place Doc. 21–1 under seal.            Any

attachments to the Martinez Report containing medical records shall be filed under seal with

copies provided to Plaintiff.

       Plaintiff motion for leave to file an amended complaint is denied. Plaintiff has failed to

attach a proposed amended complaint as required by D. Kan. Rule 15.1(a)(2). The motion for

release or order for medical records and extension of time to complete Martinez Report is

granted. The deadline for filing the Martinez Report is extended to January 6, 2020.

       IT IS THEREFORE ORDERED THAT that Plaintiff’s motion for leave to file an

amended complaint (Doc. 21) is denied.




                                                3
       IT IS FURTHER ORDERED THAT the Motion for Release or Order for Medical

Records and Extension of Time to Complete Martinez Report (Doc. 16) is granted.   The

deadline for filing the Martinez Report is extended to January 6, 2020.

       IT IS FURTHER ORDERED THAT the Clerk of Court is directed to place Doc. 21–1

under seal.

       IT IS SO ORDERED.

       Dated November 27, 2019, in Topeka, Kansas.

                                            s/ Sam A. Crow
                                            Sam A. Crow
                                            U.S. Senior District Judge




                                               4
